DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-21 recite a “flexible” material and a “stiff” material throughout the claims. The terms “flexible” and “stiff” in claims 1-21 are relative terms which render the claim indefinite. The term “flexible” and “stiff” are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, any lower layer which is bendable will be considered “flexible”, and any upper layer which is substantially more rigid than the lower layer will be considered “stiff”.
Claim 3 recites the limitation “the hinge line” in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim has been construed as reciting “the hinge region”.
Claim 4 recites the limitation "the base layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim has been construed as reciting “the lower layer”. 
Claim 7 recites an upper layer made of PPE. It is unclear what material is designated as PPE. In the art, PPE may be used to mean polyphenylene ether. However from the instant specification it appears that polypropylene—which is typically designated as PP—is used. For examination purposes the claim has been construed as requiring polypropylene as the upper layer.
Claim 14 recites the limitations "the base layer" and “the hinge line” in line 2.  There is insufficient antecedent basis for these limitations in the claim. For examination purposes the claim has been construed as reciting “the lower layer” and “the hinge region”. 
Claim 17 recites the limitation "the base layer" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim has been construed as reciting “the lower layer”.
Claim 19 recites the limitation “the hinge line” in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim has been construed as reciting “the hinge region”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gamundi Masque (US 2016/0251136, hereinafter referred to as Gamundi) in view of Konicke (EP 2202176).
Gamundi teaches a method of making a resealable flap for a container, the method comprising: providing a first layer (1a) with a first adhesive (3) on its lower side, bonding a second layer (1b) to the first layer, forming a folding line (6) with aligned discontinuous cuts through the first and second layers (1a,1b), and forming contour cuts (5) through the first and second layers to form an opening/closing flap (2), wherein the cuts leave intact a rear portion of the flap at the folding line (See Figures; Abstract; [0031]-[0041]). The first layer (1a), first adhesive (3), second layer (1b), folding line (6), and contour cuts (5) read on the instantly claimed lower layer, adhesive layer, upper layer, hinge region, and cut, respectively. Regarding the limitations requiring the lower layer to be flexible and the upper layer to be stiff, Gamundi teaches that the second layer may have a greater rigidity than the first layer (See [0012]; [0041]). As such, the layer with lower rigidity is flexible, while the more rigid layer is stiff.
Gamundi teaches that the folding line is formed with a series of aligned discontinuous cuts. Gamundi does not expressly disclose a step of removing a portion of the second layer in a region of the folding line.
Konicke teaches a method of making a resealable flap, the method comprising bonding a top layer (30) to a base layer (28), and removing a portion of the base layer to form a slit (44) such that the top layer can bend at the slit to form a hinge (See Figures; [0030]; [0039]).
It would have been obvious to one of ordinary skill in the art at the time of filing to remove a portion of the second layer of Gamundi to form a slit where the folding line occurs. In the prior art, it was well known and conventional to form a hinge region by cutting aligned discontinuous cuts—as taught by Gamundi—and by removing a portion of a layer to form a slit—as taught by Konicke. Since both techniques were recognized in the prior art as being suitable for forming a hinge region on a resealable flap, the substitution of one known technique for the other would have been obvious.
Regarding claim 2, Gamundi teaches that the contour cuts (5) form a surrounding portion (7) which forms a frame as claimed (See Figures; [0033]).
Regarding claim 3,  Konicke shows that a frame formed by cut lines (21) extends beyond a hinge (27) but does not extend as far as an edge of the flap (18) (See Fig. 3 and its description).
Regarding claims 4-5, both Gamundi (See Figs. 1-2; [0035]) and Konicke (See Fig. 3) teach that cuts continue rearwardly beyond a hinge and curve towards lateral sides of a flap as claimed.
Regarding claim 6, Gamundi teaches a tab (4) which is formed by the contour cuts and formed opposite the hinge (See Figures; [0032]-[0034]).
Regarding claim 8, Gamundi teaches that the second layer may have a greater rigidity than the first layer (See [0012]; [0041]). It would have been a routine matter of design choice for one of ordinary skill in the art to determine the relative rigidity between the layers such that the claimed relationship would have been obvious to one of ordinary skill in the art at the time of filing.
Claim 12 includes the same limitations as claim 1 with an additional step of applying the flap device to a package. This step is taught by Gamundi because the resealable flap is applied to a disposable flexible container (30) (See Figures; [0031]).
Regarding claim 13, Gamundi teaches a perforated outline surrounding a dispensing opening (32) (See Figures; [0036]).
Claim 14-16 include the same limitations as claims 4-6 and are rejected for the same reasons detailed above.
Claim 17 includes the same limitations as claims 1 and 6 but does not require the limitation “behind which is a rear region of the flap device” of claim 1. As such, claim 17 is rejected for the same reasons detailed above with respect to claims 1 and 6.
Claims 18-19 include the same limitations as claims 2-3 and are rejected for the same reasons detailed above.
Claim 20 includes the same limitations as claim 5 and is rejected for the same reasons detailed above.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gamundi (US 2016/0251136) in view of Konicke (EP 2202176) as applied to claim 1 above, and further in view of Glenton (GB 2534958).
Gamundi and Konicke combine to teach a method of making a resealable flap for a container, as detailed above.
Gamundi and Konicke do not expressly disclose a lower layer of polyethylene terephthalate (PET) with a thickness of 40-60μm and an upper layer of polypropylene (PP) with a thickness of 150-200μm.
Glenton teaches a resealable flap comprising a base layer (32) and a top layer (38), wherein the base layer has a thickness of about 50μm and the top layer has a thickness of 90-200μm, and wherein the base layer and top layer may be formed by PET and/or PP (See Figures; page 10, lines 19-23).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the materials and thicknesses of Glenton to form the first and second layers in the method taught by the combination of Gamundi and Konicke since Glenton teaches that such materials and thicknesses were recognized in the prior art as being suitable for forming such layers.
Regarding the relative stiffnesses recited in claim 8, the combination of Gamundi, Konicke, and Glenton teaches layers which are made from the same materials and have the same thicknesses as those of the instant invention. Since material type and thickness are the properties which influence stiffness, it is reasonable to conclude that the materials and thicknesses taught by Glenton would possess stiffnesses which meet the instantly claimed relationship.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gamundi (US 2016/0251136) in view of Konicke (EP 2202176) as applied to claim 1 above, and further in view of Rodon (US 2016/0176572).
Gamundi and Konicke combine to teach a method of making a resealable flap for a container, as detailed above. Konicke teaches a step of unrolling a roll of continuous base material with adhesive thereon, and applying a coating (40) to the base material to deactivate the adhesive at a location of the tab (See Figures; [0038]).
Gamundi and Konicke do not expressly disclose providing a lower layer on a roll with a backing layer, separating the lower layer from the backing layer, applying an adhesive kill layer to parts of the lower layer, and reuniting the lower layer with the backing layer.
Rodon teaches a method of making a reusable closure system for packages, the method comprising providing a film and adhesive with a liner, separating the adhesive from the liner, applying a deactivation agent to the adhesive to render it inactive, and rejoining the adhesive with the liner (See Fig. 4; [0061]-[0063]). Regarding the printing step of claim 11, Rodon teaches that printing may be used to selectively apply the deactivation agent (See [0063]).
It would have been obvious to one of ordinary skill in the art to use the deactivation steps of Rodon in the method taught by the combination of Gamundi and Konicke to achieve desired levels of adhesion at various positions on the flap.
Regarding the use of silicone as a release coating (i.e. deactivation agent) in claim 11, examiner is taking official notice that silicone is a well known and conventionally used anti-adhesive material. It would have been immediately obvious to one of ordinary skill in the art at the time of filing that the adhesive deactivation agents taught by Rodon and Konicke could include silicone.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARSON GROSS whose telephone number is (571)270-7657. The examiner can normally be reached Monday-Friday 9am-5pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARSON GROSS/               Primary Examiner, Art Unit 1746